              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORI FREITAS, et al.,                                 No. 4:20-CV-01236

            Plaintiffs,                               (Judge Brann)

      v.

GEISINGER HEALTH PLAN, et al.,

            Defendants.

                                      ORDER

     AND NOW, this 27th day of May 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ motion to dismiss (Doc. 9) is DENIED.

     2.    Defendants’ answer is due no later than June 10, 2021.

     3.    A telephonic status conference shall be scheduled for June 24, 2021 at 2:00

           PM.

     4.    Counsel for Plaintiff shall initiate the call to Chambers at 570-323- 9772.

     5.    At the time the call is placed, all counsel shall be on the line and prepared

           to proceed.

     6.    The Court's preference is that counsel do not participate in telephonic

           conference calls by cellular phone or other mobile device.

                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
